PER CURIAM
Defendant pleaded no contest to 2 counts of burglary in the first degree and 1 count of theft in the third degree. The trial court treated the burglary alleged in Count 1 as the primary offense and found that defendant came within grid-block 7-F. However, having found substantial and compelling reasons for making both a dispositional departure and a durational departure, the court sentenced defendant to a 60-month term of imprisonment, with a 36-month term of post-prison supervision.
Defendant does not challenge the determination that he falls within gridblock 7-F or the sufficiency of the court’s reasons for making a dispositional departure and a durational departure. He contends that a 60-month term of imprisonment is not authorized in this case, because OAR 253-08-005(l)(c) authorizes a maximum term of 18 months as a dispositional departure and OAR 253-08-004(1) limits a durational departure to not more than double the maximum presumptive incarceration term. The state concedes that the maximum term of incarceration for the primary offense here is 36 months. We accept the concession.
Convictions affirmed; remanded for resentencing.